Citation Nr: 0012806	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder secondary to the service connected amputation of the 
toes of the right foot.

2.  Entitlement to an increased evaluation for status post 
amputation of the right great toe with removal of the 
metatarsal head, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for status post 
amputation of the second, third, fourth and fifth toes of the 
right foot with removal of the metatarsal head, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to September 1950 
and from August 1951 to September 1957.  

This appeal arose from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for left knee disorder secondary to the 
service connected amputation of the toes of the right foot.  
In the above referenced rating decision the RO also denied 
the veteran's claim for increased evaluations for status post 
right great toe amputation with removal of the metatarsal 
head and status post amputation of the second, third, fourth 
and fifth toes of the right foot with removal of the 
metatarsal head.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
left knee disorder secondary to the service connected 
amputation of the toes of the right foot in June 1996.  

2.  Additional evidence submitted since that a time fails to 
show that the veteran suffers from a left knee disorder 
secondary to the service connected amputation of the toes of 
the right foot or which can be related to an inservice 
disease or injury.  

3.  The veteran is rated at 30 percent disabled for 
amputation of the great toe of the right foot.  This is the 
highest rating that the veteran may be assigned in accordance 
with the amputation rule.  

4.  The veteran is rated at 20 percent disabled for 
amputation of the second, third, fourth and fifth toes of the 
right foot.  This is the highest rating that the veteran may 
be assigned in accordance with the amputation rule.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for a left knee disorder secondary to the 
service connected amputation of the toes of the right foot is 
not new and material, and the June 1996 decision of the Board 
remains final and is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for status post amputation the right great toe with removal 
of the metatarsal head have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5171 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for status post amputation of the second, third, fourth and 
fifth toes of the right foot with removal of the metatarsal 
head have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5172 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for 
disabilities, which are proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The evidence which was of record when the Board considered 
this case in June 1996 included: the veteran's service 
medical records; a February 1958 VA Compensation and Pension 
Examination Report; VA outpatient and inpatient treatment 
records dated July 1958 to February 1960; a February 1960 VA 
examination report; February 1994 to August 1994 VA treatment 
records; his June 1994 claim for service connection for a 
left knee disorder secondary to the service connected 
amputation of the toes of the right foot; a June 1994 VA 
Compensation and Pension Joints Examination Report; and the 
May 1995 RO hearing transcript.  

In June 1996 the Board denied the veteran's claim for service 
connection for a left knee disorder secondary to the service 
connected amputation of the toes of the right foot.  The June 
1994 VA examiner stated that the veteran's degenerative, 
medial meniscus left knee had nothing to do with any 
situation in his right foot and would not have anything to do 
with any service connected injury.  The basis of the Board's 
denial was that competent medical evidence showing a nexus 
between the veteran's left knee complaints and his service 
connected amputation of the toes of his right foot, had not 
been presented.  

Evidence submitted since the 1996 denial included: the 
veteran's February 1998 request to reopen his claim for 
service connection for a left knee disorder secondary to the 
service connected amputation of the toes of the right foot; 
VA outpatient treatment records dated March 1997 to May 1998; 
a VA hospitalization report dated May 1997; a February 1999 
VA Compensation and Pension Examination Report for feet; and 
an undated statement of an attending physician.  In his 
request to reopen the veteran asserted that stress on his 
left leg due to amputation of the toes on his right foot 
caused his current left knee disability.  He maintained that 
the left knee surgery provides the nexus evidence necessary 
to well ground his claim.  

The VA outpatient treatment records and the VA 
hospitalization report are cumulative in that they show 
continued treatment for the veteran's left knee.  A competent 
medical opinion linking the veteran's left knee disability to 
amputation of the toes on his right foot was not included in 
the VA outpatient treatment records or the VA hospitalization 
report.  Neither the February 1999 VA Compensation and 
Pension Examination Report for the feet nor the undated 
statement of attending physician speaks to the etiology of 
the veteran's left knee disability.  Neither provided a nexus 
between the veteran's left knee disability and his amputation 
of the toes of his right foot.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the June 1996 decision by the Board 
remains final.

"New" evidence means more that evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The previously 
submitted evidence established that the veteran had a left 
knee disability.  The subsequently submitted evidence shows 
the severity and continued treatment of the left knee 
disability.  The additional evidence does not bear directly 
and substantially upon the specific matter under 
consideration.  That is the additional evidence does not 
provide a nexus between the veteran's left knee disability 
and his service connected amputation of the toes of the right 
foot or any inservice disease or injury.  The additional 
evidence by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The veteran has not fulfilled the requirement of presenting 
"new and material" evidence to reopen his claim for service 
connection for a left knee disorder secondary to the service 
connected amputation of the toes of the right foot.  Since it 
has been determined that no new and material evidence has 
been submitted, no further analysis is needed.  Smith v. 
West, 12 Vet. App. 312 (1999).

II.  Increased Evaluations

The veteran contends that his service-connected disabilities 
are so severe as to warrant increased evaluations.  He has 
reported burning pain in his right foot, which required the 
use of crutches when the pain was severe to minimize pressure 
on his foot.  The veteran has claimed that he experiences 
pain with ambulation and that he had to minimize his activity 
as much as possible.  He informed the February 1999 VA 
examiner that he could not move much and that his foot felt 
cold all of the time.  He described the pain as intermittent, 
although it was precipitated with any degree of weight 
bearing.  

Initially, the Board finds that the veteran has presented 
well-grounded claims for increased disability evaluations for 
his service-connected disabilities within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
a plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Per 38 U.S.C.A. § 7722 (West 1994 & Supp. 1998), the VA has 
an obligation to inform individuals of their potential 
entitlement to VA benefits when they meet the statutory 
definition of an eligible veteran, and the VA is reasonably 
aware that said veteran is potentially entitled to VA 
benefits.  Recently, the VA's Office of the General Counsel 
provided additional guidance involving increased rating 
claims for musculoskeletal joint disabilities.  Specifically, 
the General Counsel held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his or her disability is not 
based upon limitation of motion, a separate rating for 
limitation of motion under 38 C.F.R. Part 4, Diagnostic Code 
5003 (1999) may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(where a veteran with a service-connected facial injury 
sought an increased rating, the veteran's disability was to 
be properly assigned compensable ratings under separate codes 
for disfigurement, tender and painful scars and muscle 
injury).  With respect to the veteran's right foot disorder, 
the veteran may be entitled to additional compensation 
benefits in accordance with the above VA General Counsel's 
Opinion and with Esteban.  He also may be entitled to service 
connection for other disabilities of the right foot and ankle 
secondary to the service-connected condition.  Thus, in 
accordance with 38 U.S.C.A. § 7722 (West 1994 & Supp. 1998), 
the veteran is provided notice that, if he so desires, he may 
apply for benefits.

The July 1997 VA outpatient treatment record showed that the 
veteran was seen for a shoe filler, partial foot for his 
right foot.  

The VA examined the veteran in February 1999.  He was status 
post transmetatarsal amputation.  All of the toes on his 
right foot were amputated.  Also the heads of the metatarsals 
were amputated.  There was no tenderness reported on 
palpation of the right foot.  However, the veteran reported 
that it felt numb.  There was no obvious swelling or hotness.  
Dorsalis pedis pulse on the right was moderately impaired.  
Examination of the right ankle revealed that there was no 
tenderness, swelling, redness or hotness.  The range of the 
right ankle measured as a continuum was 30 degrees.  Pinprick 
sensation in the right foot was intact.  He had callous 
formation on the plantar aspect of his foot distally.  The 
veteran walked with a very slow gait and obvious limp and 
used a cane.  

X-rays of the right foot revealed status post amputation 
distal foot at the distal metatarsal with small shotgun 
pellets seen in the soft tissues of the foot adjacent to the 
third metatarsal.  There was normal bony and soft tissue 
stump with no evidence of osteomyelitis.  A small osteophyte 
was seen at the posterior talus, which suggested early 
osteoarthritis at the subtalar joint.  X-ray of the right 
ankle showed early degenerative changes at the subtalar joint 
posteriorly and also early degenerative changes at the 
tibiotalar joint with subchondral sclerosis and minimal joint 
space narrowing.  

The impressions were a history of gunshot injury to the right 
foot; status post transmetatarsal amputation of the right 
foot with residuals; degenerative joint disease of the 
subtalar and tibiotalar joints. 

The undated statement of attending physician provides the 
diagnoses amputation of the right foot.  

a.  Right Great Toe

A 10 percent rating is warranted for amputation of the great 
toe without metatarsal involvement.  A 30 percent rating is 
appropriate for amputation of the great toe with removal of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5171 
(1999).

As originally noted, the veteran's right great toe amputation 
is rated as 30 percent disabling.  This is the maximum amount 
that can be assigned under a schedular rating.  Consequently, 
an increased evaluation for a schedular rating in excess of 
30 percent is denied.  

b.  Second, Third, Fourth and Fifth Toes of the Right Foot

The veteran's condition has been rated in accordance with 38 
C.F.R. Part 4, Diagnostic Code 5172 (1999) which provides 
that amputation of one or two toes, other than a great toe, 
warrants a noncompensable evaluation if there is no 
metatarsal involvement.  A 20 percent evaluation is warranted 
for amputation with removal of the metatarsal head of one or 
two toes, other than a great toe.  Additionally, per 38 
C.F.R. § 4.68 (1999) [the amputation rule], "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the valuation for the 
elective site of reamputation."

The veteran's right second, third, fourth and fifth toe 
amputations are rated as 20 percent disabling.  This is the 
maximum amount that can be assigned under a schedular rating.  
Consequently, an increased evaluation for a schedular rating 
in excess of 20 percent is denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a left 
knee disorder secondary to the service connected amputation 
of the toes of the right foot, the benefit sought on appeal 
is denied.

Entitlement to an increased evaluation for status post 
amputation the right great toe with removal of the metatarsal 
head, currently rated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for status post 
amputation of the second, third, fourth and fifth toes of the 
right foot with removal of the metatarsal head, currently 
rated as 20 percent disabling, is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

